Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany *909County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating a prison disciplinary rule prohibiting inmates from possessing weapons after a sharpened metal object was recovered from his cell. While petitioner challenges this determination on a number of grounds, the subject determination has been annulled and expunged from petitioner’s record since the commencement of this CPLR article 78 proceeding. Accordingly, we find that the matter is moot and need not address the merits of petitioner’s claims.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.